Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered August 23, 2004 in a proceeding pursuant to Family Court Act article 3. The order revoked respondent’s probation and placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as Matter of Maurice W. (17 AD3d 1071 [2005]). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Lawton, JJ.